- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A.  Petrobras and Subsidiaries Consolidated Financial Statements September 30, 2010 and 2009 with Review Report of Independent Registered Public Accounting Firm PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES Consolidated FINANCIAL STATEMENTS Contents Review Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets 4 Consolidated Statements of Income 6 Consolidated Statements of Cash Flows 8 Consolidated Statements of Changes in Shareholders' Equity 9 Notes to the Consolidated Financial Statements 12 1. Basis of Financial Statements Preparation 12 2. Accounting Policies 13 3. Derivative Instruments, Hedging and Risk Management Activities 14 4 Income Taxes 24 5. Cash and Cash Equivalents 27 6. Marketable Securities 28 7. Inventories 29 8. Recoverable Taxes 30 9. Petroleum and Alcohol Account, Receivable from Federal Government 31 10. Financing 32 11. Financial Income (Expenses), Net 38 12. Capital Lease Obligations 39 13. Employees Postretirement Benefits and Other Benefits 40 14. Shareholders Equity 43 15. Commitments and Contingencies 47 16. Fair Value Measurements 50 17. Segment Information 52 18. Acquisition/Sales of Assets and Interests 60 19. Petroleum Exploration Rights  Onerous Assignment 60 2 Review report of independent registered public accounting firm To the Board of Directors and Shareholders of Petróleo Brasileiro S.A. - Petrobras Rio de Janeiro - Brazil We have reviewed the accompanying condensed consolidated balance sheet of Petróleo Brasileiro S.A. - Petrobras and subsidiaries as of September 30, 2010, and the related condensed consolidated statements of operations, cash flows and changes in shareholders equity for the nine-month periods ended September 30, 2010 and 2009.These condensed consolidated financial statements are the responsibility of the Companys management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modification that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with U.S.generally accepted accounting principles. /s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil November 23, 2010 3 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 and December 31, 2009 Expressed in Millions of United States Dollars September 30, December 31, 2009 Assets (unaudited) Current assets Cash and cash equivalents (Note 5) Marketable securities (Note 6) 72 Accounts receivable, net Inventories (Note 7) Deferred income taxes (Note 4) Recoverable taxes (Note 8) Advances to suppliers Other current assets Property, plant and equipment, net (Note 19) Investments in non-consolidated companies and other investments Non-current assets Accounts receivable, net Advances to suppliers Petroleum and alcohol account - receivable from Federal Government (Note 9) Marketable securities (Note 6) Restricted deposits for legal proceedings and guarantees (Note 15 (a)) Recoverable taxes (Note 8) Goodwill Prepaid expenses Other assets Total assets See the accompanying notes to the consolidated financial statements. 4 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Continued) September 30, 2010 and December 31, 2009 Expressed in Millions of United States Dollars (except number of shares) September 30, December 31, Liabilities and shareholders equity (unaudited) Current liabilities Trade accounts payable Current debt (Note 10) Current portion of capital lease obligations (Note 12) Income taxes payable Taxes payable, other than income taxes Payroll and related charges Dividends and interest on capital payable (Note 14) Employees postretirement benefits obligation  Pension and Health Care (Note 13 (a)) Contingencies (Note 15 (a)) 32 31 Other payables and accruals Long-term liabilities Long-term debt (Note 10) Capital lease obligations (Note 12) Employees postretirement benefits obligation  Pension and Health Care (Note 13 (a)) Deferred income taxes (Note 4) Provision for abandonment Contingencies (Note 15 (a)) Other liabilities Shareholders equity Shares authorized and issued (Note 14) Preferred share  2010  5,489,244,532 shares and 2009  3,700,729,396 shares Common share - 2010  7,367,255,304 shares and 2009  5,073,347,344 shares Additional paid in capital Capital reserve - fiscal incentive - Retained earnings Appropriated Unappropriated Accumulated other comprehensive income Cumulative translation adjustments Postretirement benefit reserves adjustments net of tax ((US$866) and (US$848) for September 30, 2010 and December 31, 2009, respectively) - Pension cost and Health Care (Note 13 (a)) Unrealized gains on available-for-sale securities, net of tax 56 24 Unrecognized loss on cash flow hedge, net of tax Petrobras Shareholders Equity Noncontrolling interests Total shareholders equity Total liabilities and shareholders equity See the accompanying notes to the consolidated financial statements. 5 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME September 30, 2010 and 2009 Expressed in Millions of United States Dollars (except number of shares and earnings per share) (Unaudited) Nine-month periods ended September 30, Sales of products and services 82,388 Less: Value-added and other taxes on sales and services Contribution of intervention in the economic domain charge - CIDE Net operating revenues Cost of sales Depreciation, depletion and amortization Exploration, including exploratory dry holes Impairment - Selling, general and administrative expenses Research and development expenses Employee benefit expenses for non -active participants Other operating expenses Total costs and expenses Operating income Equity in results of non-consolidated companies 372 Financial income (Note 11) 1,321 Financial expenses (Note 11) Monetary and exchange variations (Note 11) Other taxes Other expenses, net (Note 18 (a)) 40 (36) 161 Income before income taxes See the accompanying notes to the consolidated financial statements. 6 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Continued) September 30, 2010 and 2009 Expressed in Millions of United States Dollars (except number of shares and earnings per share) (Unaudited) Nine-month periods ended September 30, Income taxes expenses (Note 4) Current Deferred Net income for the period Less: Net income attributable to the noncontrolling interests Net income attributable to Petrobras Net income applicable to each Petrobras class of shares Common Preferred 4,370 Basic and diluted earnings per: (Note 14) Common and Preferred share Common and Preferred ADS Weighted average number of shares outstanding Common Preferred See the accompanying notes to the consolidated financial statements. 7 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS September 30, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Nine-month periods ended September 30, Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Dry hole costs Impairment 94 - Equity in the results of non-consolidated companies Foreign exchange (gain)/loss (384) Deferred income taxes Other Working capital adjustments Increase in accounts receivable, net Increase in inventories Increase in advances to suppliers Increase (decrease) in recoverable taxes Increase (decrease) in trade accounts payable (Decrease) increase in taxes payable Increase in employees post-retirement benefits - Pension and health care Increase (decrease) in Contingencies Increase (decrease) in payroll and related charges Increase (decrease) in other working capital adjustments Net cash provided by operating activities Cash flows from investing activities Additions to property, plant and equipment Investments in affiliated companies Marketable securities and other investments activities Net cash used in investing activities Cash flows from financing activities Short-term debt, net of issuances and repayments Proceeds from issuance and draw-down of long-term debt Issuance of common and preferred shares - Principal payments of long-term debt Proceeds from project financing Payments of project financing Payments of capital lease obligations Dividends and interest on shareholders equity paid to shareholders Net cash provided by (used in) financing activities 8 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS September 30, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Nine-month periods ended September 30, Increase in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Supplemental cash flow information: Cash paid during the period for: Interest, net of amount capitalized Income taxes Non-cash investing and financing transactions during the year Recognition of asset retirement obligation  ASC Topic 410-20 46 - Capital increase with Financial Treasury Bill used for payment of part of the Assignment Agreement - - See the accompanying notes to the consolidated financial statements. 9 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY September 30, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Nine-month periods ended September 30, Preferred shares Balance at January 1, Capital increase from capital reserve - tax incentive - Capital increase from statutory reserve - Capital increase from undistributed earnings reserve - Capitalization - Balance at September 30, Common shares Balance at January 1, Capital increase from capital reserve - tax incentive - Capital increase from statutory reserve - Capital increase from undistributed earnings reserve - Capitalization - Balance at September 30, Additional paid in capital Balance at January 1, - Change in the period Shares issuance costs (242) - Balance at September 30, Capital reserve - fiscal incentive Balance at January 1, 221 Capital increase - Transfer from (to) unappropriated retained earnings - 69 Balance at September 30, - Cumulative translation adjustments Balance at January 1, Change in the period 20,347 Balance at September 30, 4,501 Postretirement benefit reserves adjustments, net of tax - Pension Cost and Health Care Balance at January 1, 37 Change in the period 22 Tax effect on above 18 Balance at September 30, 52 See the accompanying notes to the consolidated financial statements. 10 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (Continued) September 30, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Nine-month periods ended September 30, Unrecognized gains on available-for-sale securities, net of tax Balance at January 1, 24 Unrealized gains 49 288 Tax effect on above Balance at September 30, 56 47 Unrecognized loss on cash flow hedge, net of tax Balance at January 1, Change in the period 18 Balance at September 30, Appropriated retained earnings Legal reserve Balance at January 1, 3,257 T ransfer from unappropriated retained earnings 2,049 Balance at September 30, 5,306 Undistributed earnings reserve Balance at January 1, 12,123 Capital increase - T ransfer from unappropriated retained earnings 17,993 Balance at September 30, 30,116 Statutory reserve Balance at January 1, 217 Capital increase - T ransfer from unappropriated retained earnings Balance at September 30, 507 Total appropriated retained earnings 35,929 See the accompanying notes to the consolidated financial statements. 11 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (Continued) September 30, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Nine-month periods ended September 30, Unappropriated retained earnings Balance at January 1, 25,889 Net income attributable to Petrobras Dividends and interest on shareholders equity Appropriation from (to) tax incentive reserves - Appropriation (to) reserves Balance at September 30, Petrobras shareholders' equity Noncontrolling interests Balance at January 1, Net income for the period Transfer to the controlling shareholder - Dividends and interest on shareholders equity paid - Other c hanges in the period Balance at September 30, Total shareholders' equity Comprehensive income is comprised as follows: Net income for the period 11,894 Cumulative translation adjustments 20,347 Postretirement benefit reserves adjustments, net of tax - pension and health care cost 15 Unrealized gain on available-for-sale securities 32 191 Unrecognized gain (loss) on cash flow hedge 18 Comprehensive income 32,465 Less: Net comprehensive income atributable to noncontrolling interests Comprehensive income attributable to Petrobras 30,662 See the accompanying notes to the consolidated financial statements. 12 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 1. Basis of Financial Statements Preparation The accompanying unaudited consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries (together referred as the Company) have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and the rules and regulations of the Securities and Exchange Commission (SEC) for interim financial statements. Accordingly they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. These unaudited consolidated financial statements and the accompanying notes should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2009 and the notes thereto. The balance sheet at December 31, 2009 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The consolidated financial statements as of September 30, 2010 and for the nine-month periods ended September 30, 2010 and 2009, included in this report, are unaudited. However, in management's opinion, such consolidated financial statements reflect all normal recurring adjustments that are necessary for a fair presentation. The results for the interim periods are not necessarily indicative of trends or of results expected for the full year ending December 31, 2010. The preparation of these financial statements requires the use of estimates and assumptions to reflect the assets, liabilities, revenues and expenses reported in the financial statements, as well as amounts included in the notes thereto. Management reviews its estimates periodically, including those related to oil and gas reserves, pension and health care liabilities, depreciation, depletion and amortization, abandonment costs, contingencies and income taxes. While the Company uses its best estimates and judgements, actual results could differ from those estimates as further confirming events occur. Certain prior years amounts have been reclassified to conform to current year presentation standards. These reclassifications are not significant to the consolidated financial statements and had no impact on the Companys net income. Events subsequent to September 30, 2010, were evaluated until the time of the Form 6-K filing with the Securities and Exchange Commission. 13 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) Pursuant to Rule 436 (c) under the Securities Act of 1933 (the Act), this is not a report and should not be considered a part of any registration statement prepared or certified within the meanings of Sections 7 and 11 of the Act and therefore, the independent accountants liability under Section 11 does not extend to the information included herein. 2. Accounting Policies Recently Adopted Accounting Standards a) Transfers and Servicing (ASC 860), Accounting for Transfers of Financial Assets (ASU 2009-16) The FASB issued ASU 2009-16 in December 2009. This standard removes the concept of a Qualifying Special Purpose Entity (QSPE) and the exception for QSPE consolidation and clarifies the requirements for financial asset transfers eligible for sale accounting. ASU 2009-16 was adopted on January 1, 2010, and did not impact the Companys results of operations, financial position or liquidity. b) Consolidation (ASC 810), Improvements to Financial Reporting by Enterprises Involved With Variable Interest Entities (ASU 2009-17) The FASB issued ASU 2009-17 in December 2009. This standard became effective for the Company on January 1, 2010. ASU 2009-17 requires the enterprise to qualitatively assess if it is the primary beneficiary of a variable-interest entity (VIE), and, if so, the VIE must be consolidated. Additionally, this Statement requires continuous assessments of whether an enterprise is the primary beneficiary of a VIE. ASU 2009-17 was adopted on January 1, 2010, and did not impact the Companys results of operations, financial position or liquidity. Change in accounting estimates The Company changed at the beginning of 2010, as a consequence of the periodic assessment of the expected useful lives of its assets, depreciation rates from thermoelectric power plants and facilities from Refining, Transporting and Marketing segment, based on reports prepared by independent appraisers. The changes were accounted for prospectively in accordance ASC 250 (Accounting changes and error corrections) and the Companys results of operations were increased in US$246, net of taxes, in the nine-month period ended September 30, 2010. 14 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) The table below provides the previous and the current depreciation rates as a result of the assessment: Estimated average useful life Previous Current Refinery and other industrial facilities 10 years 20 years Pipelines 10 years 31 years Tanks 10 years 26 years Thermoelectric power plants 20 years 23 years 15 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2 . Accounting Policies (Continued) IFRS adoption for local purposes The Brazilian Corporation Law was amended in 2007 to permit Brazilian GAAP to converge with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or IASB. The adoption of IFRS in Brazil is mandatory for the year ended December 31, 2010 and it is tax neutral in accordance with the current income tax legislation. The Company chose to present its financial statements for local purposes for the first time in accordance with IFRS in the first quarter of 2010. The Companys financial statements prepared in accordance with U.S. GAAP were not affected by the adoption of IFRS other than dividends and profit sharing payable to our employees, which are based on the net income calculated under IFRS. 3. Derivative Instruments, Hedging and Risk Management Activities The Company is exposed to a number of market risks arising from its normal course of business. Such market risks principally involve the possibility that changes in interest rates, foreign currency exchange rates or commodity prices will adversely affect the value of the Companys financial assets and liabilities or future cash flows and earnings. 16 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) Petrobras risk management is performed by means of its Board of Directors pursuant to a corporate policy risk management. In March 2010, regarding the new corporate governance model developed by the Company, the Financial Commitee, in place of the Risk Management Committee, was organized by the Executive Board. Such a Committee is sponsored by the Financial Board and made up of all executive managers from the Financial area, and executive managers of Business can also be called to discuss about specific subjects. Among the Financial Commitee liabilities, it shall evaluate risk exposures and establish guidelines to measure, supervise and manage the risk concerning the Company's operation. The Board of Directors shall be liable to decide about the issues. The risk management policy of Petrobras aims at contributing towards an appropriate balance between its objectives for growth and return and its level of risk exposure, whether inherent to the exercise of its activities or arising from the context within which it operates, so that, through effective allocation of its physical, financial and human resources the Company may attain its strategic goals. 17 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) The Company may use derivative and non-derivative instruments to implement its corporate risk management strategy. However, by using derivative instruments, the Company exposes itself to credit and market risk. Credit risk is the failure of a counterparty to perform under the terms of the derivative contract. Market risk is the possible adverse effect on the value of an asset or liability, including financial instruments that results from changes in interest rates, currency exchange rates, or commodity prices. The Company addresses credit risk by restricting the counterparties to such derivative financial instruments to major financial institutions. Market risk is managed by the Companys executive officers. The Company does not hold or issue derivative financial instruments for trading purposes. a) Commodity price risk management The Company is exposed to commodity price risks as a result of the fluctuation of crude oil and oil product prices. The Companys commodity risk management activities are primarily undertaking through the uses of future contracts traded on stock exchanges; and options and swaps entered into with major financial institutions. The Company does not use derivative contracts for speculative purposes. The Company usually does not use derivatives to manage overall commodity price risk exposure, taking into consideration that the Companys business plan uses conservative price assumptions associated to the fact that, under normal market conditions, price fluctuations of commodities do not represent a substantial risk to achieve strategic objectives. The decision to enter into hedging or non-hedging derivatives is reviewed periodically and recommended, or not, to the Risk Management Committee. If entering into derivative is indicated, in scenarios with a significant probability of adverse events, and such decision is approved by the Board of Directors, the derivative transactions should be carried out with the aim of protecting the Companys solvency, liquidity and execution of the corporate investment plan, considering an integrated analysis of all the Companys risk exposures. 18 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) Outstanding derivative contracts aimed to mitigate price risk exposures from specific transactions, in which positive or negative results in the derivative transactions are totally or partially offset by the opposite result in the physical positions. The transactions covered by commodity derivatives are certain cargoes traded from import and export operations and transactions between different geographical markets. As a result of the Companys current price risk management, derivatives are contracted for short term operations, to mitigate the price risk of specific forecasted transactions. The operations are carried out on the New York Mercantile Exchange (NYMEX) and the Intercontinental Exchange (ICE), as well as on the international over-the-counter market. 19 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) a) Commodity price risk management (Continued) The Companys exposure from these contracts is limited to the difference between the contract value and market value on the volumes contracted. Crude oil future contracts are marked-to-market and related gains and losses are recognized in current period earnings, irrespective of when the physical crude sales occur. The main parameters used in risk management for variations of Petrobras oil and oil products prices are the cash flow at risk (CFAR) for medium-term assessments, Value at Risk (VAR) for short-term assessments, and Stop Loss. Corporate limits are defined for VAR and Stop Loss. The hedges settled during the period from January to September 2010 corresponded to approximately 68% of the traded volume of imports and exports to and from Brazil plus the total volume of the products traded abroad. The main counterparties of operations for derivatives for oil and oil products are the New York Stock Exchange (NYMEX), the Intercontinental Exchange, BNP Paribas, Shell (STASCO) and Morgan Stanley. The commodity derivative contracts are reflected at fair value as either assets or liabilities on the Companys consolidated balance sheets, recognizing gain or losses in earnings, using market to market accounting, in the period of change. As of September 30, 2010, the Company had the following outstanding commodity derivative contracts: Commodity Contracts Maturity in 2010 Notional amount in thousands of bbl* As of September 30, 2010 Futures and Forward contracts Option contracts * A negative notional value represents a sale position. 20 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management Exchange risk is one of the financial risks that the Company is exposed to originating from changes in the levels or volatility of exchange rates. With respect to the management of these risks, the Company seeks to identify and handle them in an integrated manner, seeking to assure efficient allocation of the resources earmarked for the derivative. Taking advantage of operating in an integrated manner in the energy segment, the Company seeks, primarily, to identify or create natural risk mitigation, benefiting from the correlation between its income and expenses. In the specific case of exchange variations inherent to the contracts with the cost and remuneration involved in different currencies, this natural risk mitigation is carried out through allocating the cash investments between the real and the US dollar or another currency. The risk management is based on the Companys net exposure. Periodical analyses of the exchange risk are prepared, assisting the decisions of the executive committee. The exchange risk management strategy involves the use of derivative instruments to minimize the exchange exposure of certain of the Companys obligations. BR Distribuidora (wholly owned subsidiary) entered into an over the counter contract, not qualified as hedge accounting, for covering the trading margins inherent to exports (aviation segment) for foreign clients. The objective of the operation, contracted contemporaneously with the definition of the cost of the products exported, is to lock the trading margins agreed with the foreign clients. Internal policy limits the volume of derivative contracts to the volume of products exported. 21 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) The volume of hedge executed for the exports occurring between January and September 2010 represented 54.9% of the total exported by BR Distribuidora. The settlements of the operations that matured between January 1 and September 30, 2010 generated a positive result for the Company of US$5. The over the counter contract is presented at fair value as either assets or liabilities on the Companys consolidated balance sheets, recognizing gains or losses in earnings, using market to market accounting, in the period of change. 22 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management (Continued) As of September 30, 2010, the Company had the following foreign currency derivative contracts, not qualified as hedging accounting: Notional Amount Foreign Currency US$ million Sell USD / Pay BRL Cash flow hedge In September 2006, the Company contracted a hedge known as a cross currency swap for coverage of the bonds issued in Yens in order to fix the Companys costs in this operation in dollars. In a cross currency swap there is an exchange of interest rates in different currencies. The exchange rate of the Yen for the US dollar is fixed at the beginning of the transaction and remains fixed during its existence. The Company does not intend to settle these contracts before the end of the term. The Company has qualified its cross currency swap as a cash flow hedge. Both at the inception of a hedge and on an ongoing basis, a cash flow hedge is expected to be highly effective in achieving to offset cash flows attributable to the hedged risk during the term of the hedge. Derivative instruments qualified as cash flow hedges are reflected as either assets or liabilities on the Companys consolidated balance sheets. Change in fair value, to the extent the hedge is effective, is presented in accumulated other comprehensive income until the cash flows of the hedged item occurs. Effectiveness tests are conducted quarterly in order to measure how the changes in the fair value or the cash flow of the hedged items are being absorbed by the hedge mechanisms. The effectiveness calculation indicated that the cross currency swap is highly effective to offset the variation in the cash flows of the bonds issued in Yens. 23 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management (Continued) Cash flow hedge (Continued) As of September 30, 2010, the Company had the following cross currency swaps: Cross Currency Swaps Maturing in 2016 % Notional Amount (Million) Fixed to fixed Average Pay Rate (USD) US$298 Average Receive Rate (JPY) JPY$35,000 c) Interest rate risk management The Companys interest rate risk is a function of the Companys long-term debt and to a lesser extent, its short-term debt. The Companys foreign currency floating rate debt is principally subject to fluctuations in LIBOR and the Companys floating rate debt denominated in Reais is principally subject to fluctuations in the Brazilian long-term interest rate (TJLP) as fixed by the National Monetary Counsel. The Company currently does not use derivative financial instruments to manage its exposure to fluctuations in interest rates. 24 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Tabular presentation of the location and amounts of derivative fair values The effect of derivative instruments on the balance sheets for the nine-month period ended September 30, 2010, is presented as follows: In millions of dollars Asset Derivatives Liability Derivatives As of September 30, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives qualified as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 94 - Total 94 - Derivatives not qualified as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 1 Other payables and accruals - Commodity contracts Other current assets 40 Other payables and accruals Total 41 Total Derivatives 25 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Tabular presentation of the location and amounts of derivative fair values (Continued) The effect of derivative instruments on the balance sheets for the year ended December 31, 2009 is presented as follows: In millions of dollars Asset Derivatives Liability Derivatives As of December 31, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives qualified as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 65 - Total 65 - Derivatives not qualified as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 1 Other payable and accruals - Commodity contracts Other current assets 35 Other payables and accruals (51) Total 36 Total Derivatives 101 (51) 26 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Tabular presentation of the location and amounts of derivative fair values (Continued) The effect of derivative instruments on the statement of financial position for the nine-month period ended September 30, 2010, is reflected as follows: Derivatives in Codification Topic 815 Cash Flow Hedging Relationship Amount of Gain or (Loss) Recognized in OCI on Derivative (Effective Portion) Location of Gain or (Loss) reclassified from Accumulated OCI into Income (Effective portion) Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Recognized in income on derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) September 30, 2010 September 30, 2010 September 30, 2010 Foreign exchange contracts 20 Financial Expenses - 20 - The effect of derivative instruments on the statement of financial position for the nine-month period ended September 30, 2009, is reflected as follows: Derivatives in Codification Topic 815 Cash Flow Hedging Relationship Amount of Gain or (Loss) Recognized in OCI on Derivative (Effective Portion) Location of Gain or (Loss) reclassified from Accumulated OCI into Income (Effective portion) Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Recognized in income on derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) September 30, 2009 September 30, 2009 September 30, 2009 Foreign exchange contracts 15 Financial Expenses 3 - 15 3 - 27 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Tabular presentation of the location and amounts of derivative fair values (Continued) Derivatives Not Qualified as Hedging Instruments under Codification Topic 815 Location of Gain or (Loss) Recognized in Income on Derivative Amount of Gain or (Loss) Recognized in Income on Derivative September 30, 2010 Foreign exchange contracts Financial income/(expenses) net 6 Commodity contracts Financial income/(expenses) net 23 Total 29 Derivatives Not Qualified as Hedging Instruments under Codification Topic 815 Location of Gain or (Loss) Recognized in Income on Derivative Amount of Gain or (Loss) Recognized in Income on Derivative September 30, 2009 Foreign exchange contracts Financial income/(expenses) net Commodity contracts Financial income/(expenses) net Total 28 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 4. Income Taxes Income taxes in Brazil comprise federal income tax and social contribution, which is an additional federal income tax. The statutory enacted tax rates for income tax and social contribution have been 25% and 9%, respectively, for the nine-month periods ended September 30, 2010 and 2009. The Companys taxable income is substantially generated in Brazil and is therefore subject to the Brazilian statutory tax rate. The following table reconciles the tax calculated based upon the Brazilian statutory tax rate of 34% to the income taxes expenses recorded in the consolidated statements of income. 29 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) Nine-month periods ended September 30, Income before income taxes and noncontrolling interests Brazil International Tax expense at statutory rates - (34%) Adjustments to derive effective tax rate: Non-deductible post-retirement and health-benefits Tax benefits on interests on shareholders equity Foreign income subject to different tax rates Tax incentive (1) 95 Other Income tax expense per consolidated statement of income On May 10, 2007, the Brazilian Federal Revenue Office recognized Petrobras right to deduct certain tax incentives from income tax payable, covering the tax years of 2006 until 2015. During the nine-month period ended September 30, 2010, Petrobras recognized a tax benefit in the amount of US$95 (US$115 on September 30, 2009) primarily related to these incentives in the Northeast, within the region covered by the Northeast Development Agency (ADENE), granting a 75% reduction in income tax payable, calculated on the profits of the exploration of the incentive activities, which have been accounted for under the flow through method. 30 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 4. Income Taxes (Continued) The following table shows a breakdown between domestic and international income taxes benefits (expenses) attributable to income from continuing operations: Nine-month periods ended September 30, Income taxes expenses per consolidated statement of income: Brazil Current (2,979) Deferred International Current Deferred 63 31 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 4. Income Taxes (Continued) The major components of the deferred income tax accounts in the consolidated balance sheets are as follows: September 30, December 31, 2009 Current assets Valuation allowance Current liabilities Net current deferred tax assets Non-current assets Employees postretirement benefits, net of Accumulated postretirement benefit reserves adjustments Tax losses carryforwards Other temporary differences, not significant individually Valuation allowance Non-current liabilities Capitalized exploration and development costs Property, plant and equipment Exchange variation Other temporary differences, not significant individually Net non-current deferred tax liabilities Non-current deferred tax assets Non-current deferred tax liabilities Net deferred tax liabilities 32 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 4. Income Taxes (Continued) The Company and its subsidiaries file income tax returns in Brazil and in many foreign jurisdictions. These tax returns are open to examination by the respective tax authorities in accordance with each local legislation. As of and for the nine-month period ended September 30, 2010, the Company did not have any material unrecognized tax benefits. Additionally, the Company does not expect that the amount of the unrecognized tax benefits will change significantly within the next twelve months. 5. Cash and Cash Equivalents September 30, December 31, 2009 Cash Investments  Brazilian Reais Investments  U.S. dollars Comprised primarily federal public bonds with immediate liquidity and the securities are tied to the American dollar quotation or to the remuneration of the Interbank Deposits - DI. (2) Comprised primarily by Time Deposit and securities with fixed income. 33 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 6. Marketable Securities September 30, December 31, 2009 Marketable securities classification: Available-for-sale Trading - Held-to-maturity Less: Current portion of marketable securities Long-term portion of marketable securities Available-for-sale securities are presented as Non-current assets, as they are not expected to be sold or liquidated within the next twelve months. As of September 30, 2010, Petrobras had a balance of US$2,601 linked to B Series National Treasury Notes, which are accounted for as available-for-sale securities in accordance with Codification Topic 320. On October 23, 2008, the B Series National Treasury Notes were used as a guarantee after the confirmation of the agreements into with Petros, Petrobras pension plan (see Note 13 (b)). The nominal value of the NTN-Bs is based on variations in the Amplified Consumer Price Index (IPCA). The maturities of these notes are 2024 and 2035 and they bear interest coupons of 6% p.a., which is paid semi-annually. At September 30, 2010, the balances of the National Treasury Notes - Series B (NTN-B) are measured in accordance to their market value, based on the average prices disclosed by the National Association of Open Market Institutions (ANDIMA). During the third quarter of 2010, Petrobras invested a portion of the resources raised from the Global Offering (see note 19) primarily in Brazilian Treasury Securities with original maturity of more than three months. These securities were classified as trading, in accordance with Codification Topic 320, due to the purpose of selling them in the near term. 34 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 7. Inventories September 30, December 31, 2009 Products Oil products Fuel alcohol Raw materials, mainly crude oil Materials and supplies Other 72 75 Current inventories Long-term inventories 44 15 Inventories are stated at the lower of cost or net realizable value. As a result of the decline in the market prices of oil products, the Company recognized a loss of US$291 for the nine-month period ended September 30, 2010 (US$252 for the nine-month period ended September 30, 2009), which was classified as other operating expenses in the consolidated income statement. 35 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 8. Recoverable Taxes Recoverable taxes are as follows: September 30, December 31, Local: Domestic value-added tax (ICMS) PASEP/COFINS Income tax and social contribution Foreign value-added tax (IVA) 35 42 Other recoverable taxes Less: Long-term recoverable taxes Current recoverable taxes (1) Domestic value-added sales tax (ICMS) is composed of credits generated by commercial operations and by the acquisition of property, plant and equipment and can be offset against taxes of the same nature. (2) Composed of credits arising from non-cumulative collection of PASEP and COFINS, which can be compensated with other federal taxes payable. The recoverable income tax and social contribution will be offset against future income taxes payable. Petrobras plans to fully recover these taxes, and as such, no allowance has been provided. 36 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 9. Petroleum and Alcohol Account - Receivable from Federal Government The following summarizes the changes in the Petroleum and Alcohol account for the nine-month period ended September 30, 2010: Nine-month period ended September 30, 2010 Opening balance Financial income 2 Translation loss 13 Ending balance In order to conclude the settlement of accounts with the Federal Goverment, pursuant to Provisional Measure nº 2,181, of August 24, 2001, and after providing all the information required by the National Treasury Office - STN, Petrobras is seeking to settle all the remaining disputes between the parties. The remaining balance of the Petroleum and Alcohol account may be paid as follows : (1) National Treasury Bonds issued at the same amount as the final balance of the Petroleum and Alcohol account; (2) offset of the balance of the Petroleum and Alcohol account, with any other amount owed by Petrobras to the Federal Government, including taxes; or (3) by a combination of the above options. 37 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) Financing The Company has utilized project financing to continue its development of exploration, production and related projects. The VIE's associated with the project financing projects are consolidated based on ASC Topic 810-10-25 (Variable Interest Entities). a) Short-term debt The Company's short-term borrowings are principally sourced from commercial banks and include import and export financing denominated in United States dollars, as follows: September 30, December 31, Imports - oil and equipment 65 Working capital The weighted average annual interest rates on outstanding short-term borrowings were 2.63% and 2.53% at September 30, 2010 and December 31, 2009, respectively. 38 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 10. Financing (Continued) b) Long-term debt · Composition September 30, December 31, 2009 Foreign currency Notes Financial institutions Sale of future receivables Suppliers credits 49 6 Assets related to export program to be offset against sales of future receivables Local currency National Economic and Social Development Bank - BNDES (state-owned bank) Debentures Debentures: Other Banks Export Credit Notes Bank Credit Certificate Other Total Current portion of long-term debt and interest 39 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 10. Financing (Continued) b) Long-term debt (Continued) · Composition of foreign currency denominated debt by currency September 30, December 31, 2009 Currency United States dollars Japanese Yen Euro 51 53 Other 85 · Maturities of the principal of long-term debt The long-term portion at September 30, 2010, becomes due in the following years: 2012 2016 and thereafter 40 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 10. Financing (Continued) b) Long-term debt (Continued) The composition of annual interest rates on long-term debt are as follows: September 30, December 31, 2009 Foreign currency 6% or less Over 6% to 8% Over 8% to 10% Over 10% to 12% 33 Over 12% to 15% Local currency 6% or less Over 6% to 8% Over 8% to 10% Over 10% to 12% 41 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 10. Financing (Continued) b) Long-term debt (Continued) Issuance of long-term debt The main long-term funding carried out in the period from January to September 2010 is shown in the following table: b.1) Foreign Company Date Amount US$ million Maturity Description Petrobras Feb/2010 Financing obtained from the China Development Bank (CDB), with a cost of Libor plus spread of 2.8% p.a. Petrobras March/2010 PNBV Apr/2010 1,000 Financing obtained from the Credit Agriclole, at a rate of Libor plus spread of 1.625% p.a. PNBV Jul/2010 1,000 Financing obtained from the Standard Chartered Bank, at a rate of Libor plus 1.79% p.a. PNBV Aug/2010 1,000 Financing obtained from the Citibank, at a rate of Libor plus 1.61% p.a. 42 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) b.2) In Brazil Company Date Amount (US$ million) Maturity Description Refap Feb and Mar//2010 Until 2015 Export credit note with an interest rate between 109.4% and 109.5% of average rate of CDI. Petrobras Jun/2010 Financing obtained from Banco do Brasil, through the issuance of an export credit note at a rate of 110.5% of average rate of CDI + flat fee of 0.85%. Petrobras Jun/2010 Financing obtained from Caixa Economica Federal, through the issuance of an export credit note at a rate of 112.9% of average rate of CDI. c) Outstanding lines of credit with official credit agencies c.1) Foreign Amount in US$ Company Agency Contracted Used Balance Description Petrobras China Development Bank Libor +2.8% p.a. 43 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 10. Financing (Continued) c) Outstanding lines of credit with official credit agencies (Continued) c.2) In Brazil Amount in US$ Company Agency Contracted Used Balance Description Transpetro (*) BNDES Program for Modernization and Expansion of the FLEET (PROMEF) - TJLP+2.5% p.a. Transportadora Urucu Manaus TUM BNDES 37 Coari-Manaus gas pipeline - TJLP+1.76%/1.96% p.a. Transportadora GASENE BNDES - Cacimbas-Catu gas pipeline (GASCAC )  TJLP+1.96% p.a. Transportadora GASENE BNDES - Cacimbas-Catu gas pipeline (GASCAV)  TJLP+1.96% p.a. Petrobras Banco do Brasil 92 Cédula de Crédito Comercial (FINAME)  4.5% p.a. Petrobras Caixa Economica Federal - Cédula de Crédito Bancário (Crédito Rotativo)  110% of average rate of CDI. (*) Agreements for conditioned purchase and sale of 46 ships were entered into with 6 Brazilian shipyards in the amount of US$6,029, where 90% is financed by BNDES. 44 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 11. Financial Income (Expenses), Net Financial expenses, financial income, monetary and exchange variations, allocated to income for the nine-month periods ended September 30, 2010 and 2009 are as follows: Nine-month periods ended September 30, Financial expenses Loans and financing Project financing Leasing Losses on derivative instruments Repurchased securities losses Other Capitalized interest 1,328 Financial income Investments 498 Marketable securities Gains on derivative instruments 243 Clients 82 Other 168 Monetary and exchange variations 34 45 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) Capital Lease Obligations The Company leases certain offshore platforms and vessels, which are accounted for as capital leases. As of September 30, 2010, assets under capital leases had a net book value of US$477 (US$750 at December 31, 2009). The following is a schedule by year of the future minimum lease payments as of September 30, 2010: 88 42 18 18 18 2016 and thereafter 46 Estimated future lease payments Less amount representing interest at 6.2% to 12.0% annual Present value of minimum lease payments Less current portion of capital lease obligations Long-term portion of capital lease obligations 46 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) Employees Postretirement Benefits and Other Benefits a) Employees postretirement benefits balances The Company sponsors a contributory defined benefit pension plan covering substantially all of its employees and provides certain health care benefits for a number of active and retired employees. During 2010, the Company made contributions of US$560 to pension and health care plans (US$586 in 2009). The balances related to Employees Postretirement Benefits are represented as follows: As of September 30, 2010 December 31, 2009 Health Health Pension Care Pension Care Benefits Benefits Total Benefits Benefits Total Current liabilities Defined-benefit plan Variable Contribution plan 28 - 28 - Employees
